Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00024-CR

                             Gary Wade RONNING,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2014CR10517W
                    Honorable Ray Olivarri, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED April 1, 2015.


                                         _________________________________
                                         Karen Angelini, Justice